Grant, J.
The declaration in this case was defective, in that it did not set forth the estate which the plaintiffs claimed. Iiow. Stat. § 7797. No demurrer was interposed, but the defendant pleaded the general issue, with notice of the statute of limitations, and a claim fox improvements. Hpon the trial, plaintiffs asked leave to amend their declaration, setting forth the estate claimed. The court refused to permit the amendment. Thereupon, plaintiffs asked leave to submit to a nonsuit, which was also denied, and the court directed a verdict for the defendant.
The plaintiffs claimed title under an execution sale. The judgment was rendered April 2, 1878, and execution issued and levy made on the same day. On March 29, 1888, the land was advertised for sale, was sold May 1C, 1888, and deed executed August 28, 1889.
The court erred in not permitting the plaintiffs to amend their declaration, and also, after refusing the amendment, in not permitting them to submit to a nonsuit.
The question raised upon the statute of limitations is not without difficulty. In this State a judgment creates no lien upon the property of the judgment debtor. No *19lien is created until the levy lias been made, and notice thereof filed in the office of the register of deeds. Until 1S89 no limitation was placed upon the existence of the lien by execution levy. A statute was then passed, enacting that all levies theretofore made should cease to be a lien at the expiration of five years from the time the act became a law, and that all levies thereafter made should become and be void after the expiration of five years from the making thereof. 3 How. Stat. § 6173®.
Actions upon judgments must be brought within 10 years after the entry of the judgment.1 How. Stat. § 8736. In the present case, proceedings for sale were commenced before the right to bring suit upon the judgment had expired by limitation, but the sale took place after it had expired. Executions cannot be issued, and levies made, after the right of action is barred. Jerome v. Williams, 13 Mich. 526; Parsons v. Circuit Judge, 37 Id. 287. The manifest reason on which these decisions are based is that when the judgment is dead no action can be taken to revive it. But they do not hold. that during the life of the judgment any action authorized by law may not be taken to enforce it, although the sale cannot take place till after the right of action upon the judgment is gone. They therefore throw no light upon the present controversy. A lien upon real estate by virtue of a levy under execution is not lost by delay in proceeding to sale, where no fraudulent purpose is shown on the part of the execution creditor. Ward v. Bank, 16, Mich. 332. It follows that the lien remains in .force until the statute of limitations has barred any right to proceed to foreclose it. The record of the levy is notice to every one of its existence, and is equivalent to actual possession of personal property taken under execution. Publication of the notice of sale *20before the right of action is barred is an open assertion of the non-payment of the judgment. The debtor is presumed to know that the lien is being enforced. If the judgment has been paid, or if he has lost any right by the failure to proceed earlier to a sale, for which the judgment creditor is responsible, the courts are open to him to restrain the sale. We think that, when any proceedings authorized by law to enforce the lien are instituted before the right of action upon the judgment is barred, they are valid, and the sale in pursuance thereof legal. Plaintiffs’ deed, therefore, was not void because the sale took place more than 10 years after the rendition of the judgment.
Judgment reversed, and new trial ordered, with costs, and leave to plaintiffs to amend their declaration.
The other Justices concurred.

 See Snyder v. Hitchcock, 9f Mich. 313, holding that an action of assumpsit may be so brought.